Citation Nr: 0635463	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-38 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for allergies, claimed 
as sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran had active service from November 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2006, the veteran appeared at an RO 
videoconference hearing, before the undersigned Veterans Law 
Judge sitting in Washington, DC.

As originally developed for appeal, the veteran's claim for 
service connection for allergies included the additional 
issue of skin irritation.  This disorder was considered in 
the rating action on appeal.  It was the subject of a notice 
of disagreement and included in the initial statement of the 
case.  A substantive appeal as to this issue is also on file.  
In June 2004, the veteran appeared for an informal conference 
before a Decision Review Officer (DRO).  After a discussion 
of the case, he indicated that his skin irritation was 
actually part and parcel of another claim for service 
connection for skin cancer, and then orally withdrew that 
aspect of the appeal.  Moreover, he has provided no 
additional argument regarding the skin irritation, at his 
videoconference hearing or otherwise.  Therefore the second 
issue above has been recharacterized as entitlement to 
service connection for allergies claimed as sinusitis, since 
its scope encompasses only the respiratory condition.  A 
summary of the DRO conference, including the actions agreed 
upon, is of record.  


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a nexus between service and his current tinnitus.

2.  The veteran's episodes of tonsillitis in service were 
acute and transitory, and a continuing, chronic disability 
was not then present.  He has not submitted or identified 
competent medical evidence of a nexus between his currently 
diagnosed sinusitis and any event or incident during his 
active military service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, he was 
provided notice, consistent with the VCAA, prior to the 
initial RO decision in January 2004. 

In a June 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Thus, 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since service 
connection isbeing being denied herein, those other issues 
are moot.
II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) existence of current disability; (2) 
existence of the disease or injury in service, and; (3) 
relationship or nexus between the current disability and in-
service injury or disease.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection for certain chronic disorders may be 
presumed where the disability is shown to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Factual Background

Service medical records (SMRs) show treatment for episodes of 
intermittent tonsillitis.  On these occasions the veteran did 
not report symptoms suggestive of sinusitis and a diagnosis 
of sinusitis was not given.  These records are entirely 
negative for complaints, findings or treatment for tinnitus.  
Neither the veteran nor examiner noted the presence of a 
chronic sinusitis or tinnitus at discharge in 1968 and 
clinical evaluation of the veteran was normal. 

Service personnel records indicate that the veteran served 
aboard the Navy destroyer USS Blue, as a fireman.  There is 
no official service department documentation to support or 
contradict his claim of exposure to excessive noise in 
service.

There are essentially no pertinent clinical records 
associated with the claims file until 1991, when the veteran 
began fairly regular treatment for various disorders, 
including diabetes, allergies, and sinusitis.  Sinus X-rays 
in April 1994 show evidence of ethmoid sinusitis.  In any 
event, no physician related the veteran's sinusitis or 
allergies to service, nor did subsequent doctors who treated 
the veteran since that time.  Notably, these records do show 
that the veteran was evaluated for a history of intermittent 
vertigo beginning in 1999.  At that time he reported that he 
developed tinnitus during these episodes.  Also of record is 
a statement from the veteran's private treating physician 
dated in May 2004.  The physician noted the veteran's history 
of vertigo and hearing loss since 1999.  Currently, the 
veteran had bilateral tinnitus, which the physician noted 
probably was a direct result of exposure to loud noise while 
in the military.  

At his videoconference hearing before the undersigned, the 
veteran's essential argument is that he served as a fireman 
or boiler technician in the forward boiler room of the USS 
Blue, and that he was exposed to noise from the equipment and 
fan blower.  He reported that he did not wear ear protection, 
and denied significant non-military noise exposure.  He 
testified that he had first noticed ringing in his ears 
during service, but that it was attributed to sea sickness.  
Tinnitus was first diagnosed in 1999, by a private physician.  
The veteran also testified that he first developed a sinus 
infection during service that was improperly diagnosed as 
tonsillitis, and subsequently developed chronic sinusitis as 
a result.  

He also indicated in a separate statement that he sought 
treatment for a sinus infection from several private 
physicians immediately following service in the late 1960s, 
but that he could not recall their names and their records 
are unavailable.  

IV.  Analysis

The veteran maintains that he developed tinnitus and 
sinusitis as a result of his military service.  Because these 
claims involve similar issues and evidence, and as similar 
legal principles apply, the Board will address them in a 
common discussion.

As noted previously, the SMRs in this case are entirely 
negative for complaints or findings of symptoms indicative of 
tinnitus or sinusitis.  As a result, these records do not 
affirmatively establish that either of the claimed 
disabilities had its onset during military service.  Rather, 
the medical evidence tends to establish that the veteran 
developed tinnitus and sinusitis after his separation from 
military service.

The post-service treatment records confirm the presence of 
tinnitus in 1999, which was 30 years after his discharge from 
active service in 1968.  Moreover, although the veteran has 
reported receiving treatment for sinusitis in 1969, the 
claims folder is devoid of any treatment records or other 
medical documents pertaining to this claimed disability until 
30 years after his separation from service.  There is no 
showing of any continuity of pertinent symptoms since service 
with regard to tinnitus or sinusitis which would suggest a 
link to service.  Therefore, the current medical evidence 
does not establish the presence of a continuing disabilities 
for the purposes of chronicity.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).

Moreover, no medical expert of record has suggested that 
sinusitis first began during military service, or within a 
year thereafter.  With the exception of the May 2004 medical 
opinion from a private physician, no additional post-service 
medical records that discuss the etiology of the veteran's 
claimed tinnitus have been obtained and associated with the 
claims folder.

With specific regard to the private physician's statement, it 
is significant to note that it does not indicate that review 
of the claims file was undertaken, nor do the comments 
reflect knowledge of the veteran's entire history since 1968, 
as the physician did not address the lack of documented 
complaints of tinnitus during service.  The physician did not 
indicate any source, independent of the veteran, regarding 
his medical history and the claimed acoustic trauma in 
service.  Therefore, that particular medical opinion, in 
context, is merely the recordation of the history as related 
by the veteran, and does not represent a medical conclusion 
or opinion by the author.  See LeShore v. Brown, 8 Vet. App. 
406 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(factors for assessing probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion) and Elkins v. Brown, 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
SMRs or another relevant documents which would have enabled 
him to form an opinion on service connection on an 
independent basis).  As a result, the Board finds the private 
opinion to be of minimal probative value.  

Although the veteran is competent to report the symptoms he 
has experienced since active service, he is not competent to 
testify to the fact that the claimed acoustic trauma he 
experienced in service and the tinnitus diagnosed long after 
service are related.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons are not competent to render medical 
opinions).  We of course do not doubt that the veteran's 
Naval service involved exposure to various types of noise, 
but the mere fact of noise exposure in service does not, by 
itself, establish a basis for the grant of service 
connection.  The probative evidence in this case reflects 
that the SMRs do not refer to either claimed disability or 
other indications of the onset of a disability, and the 
remaining medical reports are dated many years after the 
veteran's active service ended.  

Since the preponderance of the evidence is against this 
claim, there is no reasonable doubt to be resolved, and the 
claims must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for allergies, claimed as 
sinusitis is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


